Citation Nr: 0726098	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-39 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Snelling, 
Minnesota.  In May 2007, the veteran appeared at a Board 
hearing at the RO via videoconference.  A transcript of that 
hearing has been incorporated into the claims file.


FINDING OF FACT

The veteran's bilateral hearing loss became manifest many 
years after service and is not otherwise related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during the veteran's active duty service, nor may 
sensorineural hearing loss be presumed to have been incurred 
in or aggravated during such service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In the present appeal, the appellant was provided with 
initial notice of the VCAA in July 2006, which was prior to 
the November 2006 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2006 letter, the RO informed the claimant 
of the applicable laws and regulations, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).  The Board also notes that this letter 
explicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  See 38 C.F.R. 
§ 3.159(b)(1).  Thus, the Board finds that the notice 
required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the service connection claim on 
appeal, the Board finds that the appellant is not prejudiced 
by a decision at this time since this claim is being denied.  
Therefore, any notice defect, to include disability rating 
and effective date, is harmless error since no disability 
rating or effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
affording a VA examination during the pendency of this 
appeal.  He was also provided with the opportunity to attend 
and did so attend a Board hearing in May 2007.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The veteran's service personnel record (DD Form 214) shows 
that his military occupational specialty was that of an 
aircraft mechanic.

The veteran's service medical records show normal hearing at 
his pre-enlistment examination in January 1974.  His recorded 
hearing for puretone hearing thresholds at 500, 1000, 2000, 
and 4000 Hertz were 0, 0, 0 and 5 decibels in the right ear, 
and 5, 0, 0 and 0 decibels in the left ear, respectively.  In 
December 1974, the veteran was treated for a cyst behind his 
left ear.  He demonstrated normal hearing at an August 1976 
examination as well as at his separation examination in May 
1978.  Puretone hearing thresholds at separation at 500, 
1000, 2000, 3000, 4000 and 6000 Hertz were 5, 10, 5, 5, 5 and 
5 decibels in the right ear, and 15, 20, 10, 15, 5 and 5 
decibels in the left ear, respectively.  

In June 2006, the veteran filed a claim for service 
connection for bilateral hearing loss.  

The veteran reported during a VA audiological examination in 
October 2006 that he worked on the flight line in service and 
had been a plane captain for a F4 fighter jet.  He relayed 
that the position had been a "glorified gas station 
attendant for his jet".  He said he worked 8 to 18 hour 
shifts five days a week for three and a half years.  He also 
said he wore ear protection as much as he could.  In 
addition, the veteran reported that he served aboard a ship 
and was also exposed to jet noise during that time.  
Postservice, the veteran relayed that he worked as an 
electrician for 28 years and wore ear protection as needed.  

On the authorized audiological evaluation in October 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
25
20
LEFT
20
20
20
15
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner remarked that pure tone air and bone conduction 
thresholds showed normal hearing, bilaterally, and that word 
recognition scores were excellent, bilaterally.  The examiner 
opined that hearing loss was not caused by noise exposure in 
military service and that the veteran's discharge 
audiometrics were normal.  He explained that since the damage 
is done when exposed to noise, a normal audiogram subsequent 
to the noise exposure would verify that the hearing had 
recovered without permanent loss.  

On file is a private Hearing Evaluation Report dated in 
October 2006 in graph form.  Recorded pure tone averages at 
250, 500, 1000, 2000, 4000 and 6000 Hertz showed 33 decibels 
in the right ear and 25 decibels in the left ear. 

Also on file are private audiological records dated in 
January 2007 from Minnesota Ear, Head and Neck Clinic.  These 
records include an audiogram in graph form containing a 
notation that the veteran reported a history of noise 
exposure working around jets for four years.  These records 
also include a statement from H.L., M.S., CCC-A, noting that 
the veteran presented in January 2007 with mild sensorineural 
hearing loss bilaterally.  H.L. opined that the "hearing 
loss may or may not be caused by history of hazardous noise 
exposure."

The veteran testified during a May 2007 Board videoconference 
hearing that he served under noisy conditions constantly and 
that hearing protection had been provided about 75 percent of 
the time.  He said he experienced temporary hearing problems 
in service after getting off the flight line and that his 
hearing would return to normal after a few hours.  He said he 
was an electrician for a living and his hearing affected his 
work meetings and discussions.  He remarked that his hearing 
loss has been gradual.  He recalled that his first hearing 
evaluation had been in connection with an employment physical 
within two years of service, but he had not been successful 
in obtaining those records and they are no longer available.  
He reported that he was not again evaluated for his hearing 
problems until recently, in 2006.  

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In 
addition, the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385.  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

While private audiological records dated in October 2006 and 
January 2007 suggest the possibility that the veteran has a 
present bilateral hearing loss disability, diagnosed in 
January 2007 as mild sensorineural hearing loss bilaterally, 
these records are far from conclusive since the audiological 
results are in graph form.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (finding that the Board may not interpret 
graphical representations of audiometric data).  Moreover, 
audiological results obtained by VA in October 2006 do not 
meet VA's definition of impaired hearing.  See 38 C.F.R. 
§ 3.385.  In any event, even assuming without deciding that 
the veteran's hearing loss currently meets the regulatory 
thresholds to be considered disabling, the veteran still 
cannot prevail on this claim since the weight of evidence 
does not relate the veteran's present hearing loss condition 
to service.  

The veteran's service medical records are devoid of any 
complaints or treatment in service for hearing problems and 
show a normal clinical audiological evaluation at his 
separation examination in May 1978.  Specific findings at 
separation for puretone hearing thresholds at 500, 1000, 
2000, 3000, 4000 and 6000 Hertz were 5, 10, 5, 5, 5 and 5 
decibels in the right ear, and 15, 20, 10, 15, 5 and 5 
decibels in the left ear, respectively.  

Although the veteran testified in May 2007 that he had his 
hearing tested within two years of service in connection with 
an employment physical, he did not really state that he had 
been told he had a hearing impairment at that time nor was he 
able to obtain the actual physical examination report.  In 
short, the claims file is devoid of any evidence of treatment 
or complaints of hearing loss until the veteran filed his 
claim for VA compensation for hearing loss in June 2006, over 
25 years after the veteran's discharge from service.    

As far as the etiology of his claimed hearing loss, a private 
audiologist in January 2007 opined that the veteran's 
"hearing loss may or may not be caused by history of 
hazardous noise exposure."  Even assuming that the 
"hazardous noise exposure" that the audiologist refers to 
pertains to the veteran's inservice jet noise exposure as 
opposed to his postservice noise exposure as an electrician 
for over 28 years, this opinion is entirely speculative in 
nature.  Thus, it is of little evidentiary value in that it 
expresses the relationship as possible, rather than probable.  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 
Vet. App. 30 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996).  Moreover, the audiologist did not have the 
benefit of reviewing the veteran's claims file prior to 
rendering her opinion.  See Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  

The Board finds that greater weight is to be accorded to the 
October 2006 VA examination report.  In contrast to the 
audiological opinion above, the VA examiner's opinion is 
based on his review of the veteran's service medical records 
in addition to his examination of the veteran.  Based on such 
review and examination, the examiner concluded that the 
veteran's claimed hearing loss was not the result of military 
activity.  He explained that at the time of the veteran's 
separation from active duty, his hearing was clinically 
normal.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  

The Board again notes that there is an over 25 year lapse in 
time between the veteran's active service and the first 
reports and diagnosis of mild sensorineural hearing loss 
bilaterally.  This too weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his hearing loss is the result 
of noise exposure in service.  However, while the veteran as 
a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

In consideration of the probative VA examination report, the 
length of time following service prior to a recorded 
diagnosis of hearing impairment, and the absence of evidence 
of hearing loss at service separation, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  Consequently, the benefit-of-the-doubt rule 
does not apply and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002).




ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


